***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       KRIS J. LIPPI ET AL. v. UNITED SERVICES
              AUTOMOBILE ASSOCIATION
                       (AC 43470)
                     Alvord, Alexander and Bishop, Js.

                                   Syllabus

The plaintiffs sought to recover damages from the defendant insurance
    company, alleging that the defendant breached a homeowners insurance
    policy that insured their residential property. The policy excluded cover-
    age for ‘‘collapse,’’ except as specifically provided for in the policy,
    which defined ‘‘collapse’’ as, inter alia, a ‘‘sudden falling or caving in’’
    of a building. The plaintiffs discovered cracks in the walls of their
    basement, and filed a claim for coverage with the defendant. A contractor
    inspected the cracks and stated that they appeared similar to the cracks
    associated with the deterioration of concrete caused by the presence
    of a chemical compound, pyrrhotite, in the mixture used to make the
    concrete walls. The defendant denied coverage on the basis of a provi-
    sion of the policy excluding coverage for, inter alia, cracking of walls,
    floors, roofs or ceilings. The plaintiffs alleged that the defendant
    breached the policy by denying coverage for the cracks in the basement
    walls under the collapse provision of the policy. The defendant filed a
    motion for summary judgment, arguing that the plaintiffs demonstrated
    no evidence of collapse under the policy. The trial court granted the
    defendant’s motion for summary judgment, concluding that the plaintiffs
    could not demonstrate that the damage to their property constituted a
    sudden ‘‘caving in,’’ and, therefore, concluded that the defendant had
    not breached its contract with the plaintiffs. From the judgment rendered
    thereon, the plaintiffs appealed to this court. Held:
1. The plaintiffs could not prevail on their claim that the trial court erred
    in concluding that there was no genuine issue of material fact as to
    whether they were entitled to coverage under their homeowners insur-
    ance policy because their property did not suffer a collapse as defined in
    the policy, which was based on their claim that the trial court improperly
    interpreted the phrase ‘‘caving in’’: the phrase ‘‘caving in’’ was not ambig-
    uous, the only damage alleged by the plaintiffs was the appearance of
    cracks in their basement walls, and, although the plaintiffs argued that
    the term ‘‘caving in’’ can mean that the basement walls have yielded to the
    internal force of the oxidation of pyrrhotite, this was just an alternative
    description of the cracks, thus, the mere cracks in the walls of the
    plaintiffs’ basement, in the absence of any evidence of displacement,
    shifting or bowing of the walls, could not be understood to be included
    under the policy’s definition of ‘‘collapse’’ as a ‘‘caving in’’; moreover,
    the meaning of the word ‘‘sudden’’ as used in the context of the collapse
    provision could not be construed to encompass the gradual nature of
    the cracking that had occurred to the walls of the plaintiffs’ basement.
2. The trial court applied the correct standard in granting the defendant’s
    motion for summary judgment: although the plaintiffs claimed that the
    court improperly shifted the burden to them and that the defendant
    offered no evidence demonstrating that their home had not caved in,
    the court found that the defendant provided evidence that the house
    had not fallen or caved in, was safe to live in, and that the damage
    occurred over a long period of time, and the plaintiffs failed to recite
    specific facts that contradicted those provided by the defendant’s evi-
    dence because they did not allege or provide any evidence that the
    damage to the walls constituted more than mere cracking.
       Argued September 22—officially released December 28, 2021

                             Procedural History

  Action seeking to recover damages for, inter alia,
breach of contract, and for other relief, brought to the
Superior Court in the judicial district of Tolland, where
the court, Farley, J., granted the defendant’s motion
for summary judgment and rendered judgment thereon,
from which the plaintiffs appealed to this court.
Affirmed.
  Jeffrey R. Lindequist, for the appellants (plaintiffs).
  Theodore C. Schultz, pro hac vice, with whom were
Alice M. Forbes, pro hac vice, and William J. Forbes,
for the appellee (defendant).
                           Opinion

   ALEXANDER, J. The plaintiffs, Kris J. Lippi and Gina
M. Lippi, appeal from the trial court’s rendering of sum-
mary judgment in favor of the defendant, United Ser-
vices Automobile Association, on the plaintiffs’ two
count complaint that alleged breach of an insurance
policy and extracontractual claims. On appeal, the
plaintiffs claim that the court erred by improperly grant-
ing the defendant’s motion for summary judgment. We
affirm the judgment of the trial court.
  The following facts and procedural history are rele-
vant to our resolution of this appeal. The plaintiffs pur-
chased residential property at 46 Ellsworth Circle in
South Windsor in 2010. The house on this property was
built in 1998. The plaintiffs have maintained a home-
owners insurance policy on the property with the defen-
dant from the time they purchased the property.
   The policy provides coverage for direct, physical loss
to the covered property, unless excluded in ‘‘SECTION
I—LOSSES WE DO NOT COVER.’’ The exclusions
include ‘‘[s]ettling, cracking, shrinking, bulging or
expansion of pavements, patios, foundations, walls,
floors, roofs or ceilings . . . .’’ These exclusions apply
to the ‘‘ADDITIONAL COVERAGES’’ provision of the
policy by endorsement. The policy does not insure for
damages consisting or caused, directly or indirectly, by
‘‘collapse,’’ other than as provided under the ‘‘ADDI-
TIONAL COVERAGES’’ provision. (Internal quotation
marks omitted.) The ‘‘ADDITIONAL COVERAGES’’ pro-
vision provides in relevant part: ‘‘8. ‘Collapse’ For an
entire building or any part of a building covered by this
insurance we insure for direct physical loss to covered
property involving ‘collapse’ of a building or any part
of a building only when the ‘collapse’ is caused by one
or more of the following: a. ‘Named peril(s)’ apply to
covered buildings and personal property for loss
insured by this additional coverage. b. Decay that is
hidden from view, meaning damage that is unknown
prior to collapse or that does not result from a failure
to reasonably maintain the property . . . f. Use of
defective material or methods in construction, remodel-
ing or renovation . . . .’’ (Emphasis omitted.) The pol-
icy defines ‘‘collapse’’ as ‘‘a. A sudden falling or caving
in; or b. A sudden breaking apart or deformation such
that the building or part of a building is in imminent
peril of falling or caving in and is not fit for its intended
use.’’ (Internal quotation marks omitted.) Thus, the pol-
icy excludes coverage for ‘‘collapse,’’ except as pro-
vided by the ‘‘ADDITIONAL COVERAGES’’ provision
and subject to the exclusions described under ‘‘LOSSES
WE DO NOT COVER,’’ with ‘‘collapse’’ defined under
the policy’s ‘‘DEFINITIONS’’ section, as amended by
endorsement. (Internal quotation marks omitted.)
  In 2016, the plaintiffs discovered cracks in the walls
of their basement. A contractor inspected the cracks
and stated that they appeared similar to the cracks
associated with the deterioration of concrete caused
by the presence of a chemical compound, pyrrhotite,
in the mixture used to make the concrete walls. The
plaintiffs learned that their basement walls likely were
constructed with concrete that contained pyrrhotite
and was manufactured by the J.J. Mottes Concrete Com-
pany. The plaintiffs filed a claim for coverage with the
defendant, which the defendant denied on the basis
of the ‘‘LOSSES WE DO NOT COVER’’ provision that
excludes coverage for ‘‘[s]ettling, cracking, shrinking,
bulging or expansion of pavements, patios, foundations,
walls, floors, roofs or ceilings . . . .’’
   The plaintiffs commenced this action in July, 2016,
claiming that the defendant breached the homeowners
insurance policy that it had issued to them by denying
coverage for cracks in the walls of their basement under
the collapse provision of the policy. Thereafter, the
plaintiffs had the property inspected by two engineers,
James L. Silva and David Grandprè. Silva stated that
the cracking ‘‘appears to be consistent with the condi-
tions that are usually observed after the incipient stage
of a concrete sulfate attack . . . .’’ (Emphasis omit-
ted.) He further explained that ‘‘the immediate replace-
ment of the foundation is not warranted’’ but that ‘‘the
rate of damage can accelerate and a foundation replace-
ment could likely be required within the next two to
five years.’’ (Emphasis omitted.) Grandprè stated that
the property was not unsafe to live in and he could not
say when, or if, the walls would ever need to be
replaced. He did not observe any shifting, bowing or
other displacement of the walls or other structural ele-
ments. The plaintiffs have continued to reside at the
property and stated that they feel safe living there.
   In April, 2019, the defendant filed a motion for sum-
mary judgment maintaining that ‘‘the [plaintiffs] have
no evidence of collapse under the policy . . . . The
[plaintiffs’] own expert admits the [plaintiffs’] founda-
tion does not need replacement now, and may never
need replacing in the future . . . . Furthermore, the
[plaintiffs’] policy does not cover losses that happen
over time, such as pyrrhotite degradation in concrete.’’
The plaintiffs countered in their opposition to the defen-
dant’s motion that ‘‘the record suggests that [the plain-
tiffs] have suffered a collapse of the basement walls of
their home, as defined by the terms of one or more of
the policies issued by the defendant, which collapse
was caused by an enumerated peril. To the extent that
the record does not clearly demonstrate such a covered
collapse, or the timing thereof, this lack of clarity arises
from factual issues that preclude summary judgment.’’
After oral argument, and in a written decision, the court
granted the defendant’s motion for summary judgment.
  In its decision, the court discussed the definition of
‘‘collapse’’ as it applied to the ‘‘collapse’’ coverage con-
tained within the policy issued by the defendant to the
plaintiffs. (Internal quotation marks omitted.) The court
noted that the policy defines ‘‘[c]ollapse’’ as ‘‘a. A sud-
den falling or caving in; or b. A sudden breaking apart
or deformation such that the building or part of a build-
ing is in imminent peril of falling or caving in and is
not fit for its intended use.’’ The court also noted the
policy’s exclusion for ‘‘[s]ettling, cracking, shrinking,
bulging or expansion of pavements, patios, foundations,
walls, floors, roofs, or ceilings.’’ (Emphasis added.) The
court concluded that the plaintiffs could not establish
that the damage to their property constituted a ‘‘sudden
. . . caving in’’ and, therefore, the defendant had not
breached its contract with the plaintiffs. (Internal quota-
tion marks omitted.)
   The court determined that ‘‘[t]he facts of this case
do not raise a jury question as to whether the plaintiffs’
basement walls have experienced a caving in. There is
no evidence of any displacement, shifting or bowing of
[the] walls. There is only evidence of cracking resulting
from the internal pressure caused by the chemical reac-
tion the plaintiffs maintain is occurring. . . . More-
over, the evidence in this case places the damage to
the plaintiff’s basement walls squarely within the scope
of the cracking exclusion recited above.
   ‘‘Further, in order for the plaintiffs to establish cover-
age, any caving in must have occurred suddenly, i.e.,
abruptly. A gradual loss of strength, even where it does
include a gradual succumbing to external forces, is not
sudden. While there is evidence that the basement walls
have experienced a gradual loss of strength, the record
evidence only supports a conclusion that it has been a
gradual process. Damage that occurs gradually over
time does not satisfy the requirement that any caving
in must be sudden.’’ The court then concluded that the
plaintiffs’ extracontractual claims were not viable.
   On appeal, the plaintiffs claim that the trial court
erred in granting the defendant’s motion for summary
judgment. Specifically, the plaintiffs contend that the
trial court erred by (1) concluding that the plaintiffs’
property did not suffer a collapse as defined in the
policy issued by the defendant because there existed
a genuine issue of material fact as to whether the dam-
age to the property constituted a ‘‘sudden . . . caving
in,’’ and (2) failing to apply the correct standard in
granting the defendant’s motion for summary judg-
ment.1 (Internal quotation marks omitted.) We disagree
and, accordingly, affirm the judgment of the trial court.
   We first set forth the applicable standard of review.
‘‘The standard of review of a trial court’s decision grant-
ing summary judgment is well established. Practice
Book § 17-49 provides that summary judgment shall be
rendered forthwith if the pleadings, affidavits and any
other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. In deciding
a motion for summary judgment, the trial court must
view the evidence in the light most favorable to the
nonmoving party. . . . Our review of the trial court’s
decision to grant . . . summary judgment is plenary.
. . . On appeal, we must determine whether the legal
conclusions reached by the trial court are legally and
logically correct and whether they find support in the
facts set out in the memorandum of decision of the trial
court.’’ (Internal quotation marks omitted.) Warzecha
v. USAA Casualty Ins. Co., 206 Conn. App. 188, 190–91,
259 A.3d 1251 (2021).
   ‘‘[C]onstruction of a contract of insurance presents
a question of law for the [trial] court which this court
reviews de novo.’’ (Internal quotation marks omitted.)
R.T. Vanderbilt Co. v. Hartford Accident & Indemnity
Co., 333 Conn. 343, 364, 216 A.3d 629 (2019). ‘‘An insur-
ance policy is to be interpreted by the same general
rules that govern the construction of any written con-
tract . . . . In accordance with those principles, [t]he
determinative question is the intent of the parties, that
is, what coverage the . . . [insured] expected to
receive and what the [insurer] was to provide, as dis-
closed by the provisions of the policy. . . . If the terms
of the policy are clear and unambiguous, then the lan-
guage, from which the intention of the parties is to be
deduced, must be accorded its natural and ordinary
meaning. . . . Under those circumstances, the policy
is to be given effect according to its terms. . . . When
interpreting [an insurance policy], we must look at the
contract as a whole, consider all relevant portions
together and, if possible, give operative effect to every
provision in order to reach a reasonable overall
result. . . .
   ‘‘In determining whether the terms of an insurance
policy are clear and unambiguous, [a] court will not
torture words to import ambiguity [when] the ordinary
meaning leaves no room for ambiguity . . . . Similarly,
any ambiguity in a contract must emanate from the
language used in the contract rather than from one
party’s subjective perception of the terms. . . . As with
contracts generally, a provision in an insurance policy
is ambiguous when it is reasonably susceptible to more
than one reading. . . . Under those circumstances, any
ambiguity in the terms of an insurance policy must be
construed in favor of the insured because the insurance
company drafted the policy.’’ (Internal quotation marks
omitted.) Jemiola v. Hartford Casualty Ins. Co., 335
Conn. 117, 128–29, 229 A.3d 84 (2019).
   In Jemiola, the plaintiff commenced an action against
the defendant insurance company, claiming that cracks
in the basement walls of the plaintiff’s home were cov-
ered under the collapse provision of her homeowners
insurance policy. Id., 119. The trial court granted the
defendant’s motion for summary judgment and, on
appeal, our Supreme Court affirmed the trial court’s
judgment. Id., 119–20. The definition of collapse in that
policy was ‘‘an abrupt falling down or caving in of a
building or any part of a building with the result that
the building or part of the building cannot be occupied
for its current intended purpose.’’ (Internal quotation
marks omitted.) Id., 121. The court concluded that there
was no plausible interpretation of the policy’s definition
of ‘‘collapse’’ that ‘‘reasonably encompasses a home,
such as the plaintiff’s, that is still standing and capable
of being safely lived in for many years—if not decades—
to come.’’ Id., 135. Additionally, the court concluded
that the plaintiff’s reliance in Jemiola on cases with
materially different facts was misplaced, because
‘‘[c]ontext is . . . central to the way in which policy
language is applied; the same language may be found
both ambiguous and unambiguous as applied to differ-
ent facts. . . . Language in an insurance contract,
therefore, must be construed in the circumstances of
[a particular] case, and cannot be found to be ambigu-
ous [or unambiguous] in the abstract. . . . [O]ne
court’s determination that [a] term . . . was unambig-
uous, in the specific context of the case that was before
it, is not dispositive of whether the term is clear in the
context of a wholly different matter.’’ (Internal quota-
tion marks omitted.) Id., 134.
                             I
   The plaintiffs first argue that the court erred when
it concluded that there was no genuine issue of material
fact as to whether they were entitled to coverage under
the insurance policy issued by the defendant. They con-
tend that the trial court’s interpretation of the phrase
‘‘sudden falling or caving in’’ was in error because it
‘‘failed to construe the ambiguities in favor of the plain-
tiffs . . . .’’ (Internal quotation marks omitted.) They
argue that the term ‘‘cave in’’ can reasonably be defined
as to ‘‘yield’’ or to ‘‘submit to pressure’’ and that the
basement walls of the property have yielded to the
chemical reaction in the concrete. (Internal quotation
marks omitted.) However, we will not construe words
in a contract to import ambiguity when an ambiguity
is not present. See Jemiola v. Hartford Casualty Ins.
Co., supra, 335 Conn. 129. In this context, we do not
conclude that the phrase ‘‘caving in’’ is ambiguous.
  In support of their argument, the plaintiffs cite multi-
ple cases that can be distinguished from the circum-
stances of the present case. In Sirois v. USAA Casualty
Ins. Co., 342 F. Supp. 3d 235, 241–42 (D. Conn. 2018),
the United States District Court for the District of Con-
necticut, in interpreting the same policy language as
that which is at issue in the present case, denied the
defendant insurance company’s motion for summary
judgment after finding that the phrase ‘‘caving in’’ was
ambiguous. (Internal quotation marks omitted.) The
court stated that the plaintiffs’ proposed meaning,
‘‘yield’’ or to ‘‘submit to pressure,’’ was a reasonable
interpretation. (Internal quotation marks omitted.) Id.,
242. In that case, however, the plaintiffs alleged in their
complaint that the basement walls of their home had
‘‘a series of horizontal and vertical cracks’’ and that they
had begun to show signs of ‘‘bowing, bulging, jacking,
shifting, and other instances of differential inward and
upward motion.’’ (Internal quotation marks omitted.)
Sirois v. USAA Casualty Ins. Co., United States District
Court, Docket No. 3:16-CV-1172 (MPS) (D. Conn. August
29, 2017) (prior decision denying defendant’s motion
to dismiss).
    In Gnann v. United Services Automobile Assn., Supe-
rior Court, judicial district of Tolland, Docket No. CV-
XX-XXXXXXX-S (July 11, 2019) (68 Conn. L. Rptr. 882, 890),
the court, also interpreting the same policy language
as that which is at issue in the present case, denied the
defendant insurance company’s motion for summary
judgment, finding that there was a genuine issue of
material fact as to whether the damage to the plaintiff’s
basement walls constituted a ‘‘ ‘caving in.’ ’’ The plain-
tiffs in that case alleged that there were large cracks
in their basement walls, loose pieces of concrete that
could be removed from the walls, and the deterioration
had ‘‘resulted in the bulging, bowing and shifting of the
walls’’ and further, that these conditions ‘‘are evidence
that the concrete basement walls have failed and have
begun to move inward . . . .’’ (Internal quotation
marks omitted.) Id., 883. On the basis of these facts,
the court found the phrase ‘‘ ‘caving in’ ’’ to be ambigu-
ous and concluded that there was a genuine issue of
material fact as to whether the damage constituted
‘‘ ‘caving in . . . .’ ’’ Id., 890.
   Turning to the present case and considering the evi-
dence in the light most favorable to the plaintiffs as
the nonmoving parties, the facts of this case can be
distinguished from both Sirois and Gnann because the
only damage alleged by the plaintiffs is the appearance
of cracks in their basement walls. Although the plain-
tiffs contend that the term ‘‘caving in’’ can mean that
the ‘‘basement walls have yielded to the internal force
of the expansive oxidation of pyrrhotite,’’ this is just
an alternative description of the cracks in the walls of
their basement. (Emphasis in original; internal quota-
tion marks omitted.) On the basis of the facts and cir-
cumstances of the present case, the mere cracks in the
walls of the plaintiffs’ basement, in the absence of any
evidence of displacement, shifting or bowing of the
walls, cannot be understood to be included under the
policy’s definition of ‘‘collapse’’ as a ‘‘caving in . . . .’’
See Jemiola v. Hartford Casualty Ins. Co., supra, 335
Conn. 134.
 Next, the plaintiffs contend that the term ‘‘sudden’’
must be construed to mean ‘‘unexpected’’ or, in the
alternative, that the word ‘‘sudden’’ is ambiguous and
should be construed in favor of the insured.2 (Internal
quotation marks omitted.) We disagree. In Buell Indus-
tries, Inc. v. Greater New York Mutual Ins. Co., 259
Conn. 527, 540, 791 A.2d 489 (2002) (Buell), our
Supreme Court interpreted the word ‘‘sudden’’ in an
insurance policy to mean ‘‘temporally abrupt . . . .’’
The policy at issue in that case excluded pollution
related claims from coverage but contained an excep-
tion to the pollution exclusion reinstating coverage
when the release of pollutants was ‘‘ ‘sudden and acci-
dental.’ ’’ Id., 534. The plaintiff argued that although the
pollution occurred over a period of years, the exception
to the pollution exclusion should apply because the
term ‘‘ ‘sudden’ ’’ meant ‘‘unexpected . . . .’’ Id., 536.
The court stated that the word ‘‘sudden’’ generally
described the unexpected nature of an event but is also
used to describe a situation that is abrupt or quickly
occurring. Id., 540. It explained that the word ‘‘sudden’’
may ‘‘connote either state—or even a combination of
both an unexpected and a temporally abrupt quality—
in a given context, [but] what matters for our purposes
is what the word was intended to mean in the context
of the ‘sudden and accidental’ exception to the pollution
exclusion.’’ Id. Within the context of that policy, and
due to ‘‘the juxtaposition of the word ‘sudden’ with
the word ‘accidental,’ ’’ the court concluded that the
definition of ‘‘sudden’’ included the phrase ‘‘temporally
abrupt . . . .’’ Id.
   We conclude that the meaning of the word ‘‘sudden’’
as used in the context of the collapse provision of the
policy in the present case includes the ‘‘temporally
abrupt’’ quality of the word. Although the language in
the present case does not use the phrase ‘‘sudden and
accidental,’’ we conclude that our Supreme Court’s rea-
soning in Buell and Jemiola is instructive. In both cases,
the court emphasized the importance of interpreting
words in the context of the policy at issue and the facts
of the case. See Jemiola v. Hartford Casualty Ins. Co.,
supra, 335 Conn. 134; Buell Industries, Inc. v. Greater
New York Mutual Ins. Co., supra, 259 Conn. 540. Fur-
thermore, although the plaintiffs cite to dictionary defi-
nitions of ‘‘sudden’’ in support of their argument that
‘‘sudden’’ is an ambiguous term, ‘‘[t]he existence of
more than one dictionary definition is not the sine qua
non of ambiguity.’’ (Internal quotation marks omitted.)
Buell Industries, Inc. v. Greater New York Mutual Ins.
Co., supra, 546. It is untenable to construe the word
‘‘sudden’’ ‘‘as an event whose only requirement is that
it be unexpected to the observer.’’ (Internal quotation
marks omitted.) Id., 544. ‘‘A provision in an insurance
policy is ambiguous only when it is reasonably suscepti-
ble of more than one reading’’; (emphasis in original)
Jemiola v. Hartford Casualty Ins. Co., supra, 135; and,
here, the word sudden cannot be susceptible to the
meaning the plaintiffs ask us to ascribe to it. Here, as
the trial court noted, the cracks in the walls of the
plaintiffs’ basement have occurred gradually over time,
and, as we noted earlier in this opinion, the cracks do
not constitute a ‘‘ ‘caving in . . . .’ ’’ In the context of
this case, therefore, the word ‘‘sudden’’ cannot be con-
strued to encompass the gradual nature of the cracking
that has occurred in the walls of the plaintiffs’ basement.
Thus, the trial court correctly concluded that there was
no genuine issue of material fact as to whether the
cracks in the walls of the plaintiffs’ basement consti-
tuted a ‘‘ ‘sudden . . . caving in . . . .’ ’’
                             II
   The plaintiffs next claim that the trial court failed to
apply the correct standard in granting the defendant’s
motion for summary judgment. Specifically, they con-
tend that the court improperly shifted the burden to
them, and that the defendant ‘‘offered no evidence that
affirmatively demonstrated that the [plaintiffs’] home
had not caved in.’’ We conclude that the trial court
applied the correct standard in granting the defendant’s
motion for summary judgment.
   The general principles governing a trial court’s deci-
sion on a motion for summary judgment are well estab-
lished. ‘‘In seeking summary judgment, it is the movant
who has the burden of showing the nonexistence of
any issue of fact. The courts are in entire agreement
that the moving party for summary judgment has the
burden of showing the absence of any genuine issue
as to all the material facts, which, under applicable
principles of substantive law, entitle him to a judgment
as a matter of law. The courts hold the movant to a
strict standard. To satisfy his burden the movant must
make a showing that it is quite clear what the truth is,
and that excludes any real doubt as to the existence of
any genuine issue of material fact. . . . As the burden
of proof is on the movant, the evidence must be viewed
in the light most favorable to the opponent. . . . When
documents submitted in support of a motion for sum-
mary judgment fail to establish that there is no genuine
issue of material fact, the nonmoving party has no obli-
gation to submit documents establishing the existence
of such an issue. . . . Once the moving party has met
its burden, however, the opposing party must present
evidence that demonstrates the existence of some dis-
puted factual issue.’’ (Internal quotation marks omit-
ted.) Romprey v. Safeco Ins. Co. of America, 310 Conn.
304, 319–20, 77 A.3d 726 (2013). ‘‘To oppose a motion for
summary judgment successfully, the nonmovant must
recite specific facts . . . which contradict those stated
in the movant’s affidavits and documents. . . . The
opposing party to a motion for summary judgment must
substantiate its adverse claim by showing that there is
a genuine issue of material fact together with the evi-
dence disclosing the existence of such an issue.’’ (Inter-
nal quotation marks omitted.) Brusby v. Metropolitan
District, 160 Conn. App. 638, 646, 127 A.3d 257 (2015).
   In their complaint, the plaintiffs alleged that the ‘‘pat-
tern cracking’’ damage to their basement walls consti-
tuted a ‘‘ ‘collapse’ ’’ and was covered under the collapse
provision of the policy. In its motion for summary judg-
ment, the defendant argued that there was no genuine
issue of material fact as to whether the damage to the
plaintiffs’ basement walls constituted a ‘‘collapse’’ as
defined in the policy. First, the defendant argued that
the ‘‘slow degradation of concrete that took years to
develop’’ could not constitute a ‘‘ ‘sudden’ ’’ collapse,
as that term is used in the policy’s definition of collapse.
In support of its argument, the defendant provided evi-
dence in the form of statements from the plaintiffs’
engineers, Silva and Grandprè, as well as its own engi-
neer, Joseph Malo, all of whom inspected the property
and stated that the chemical reaction occurring within
the basement walls was slow and took place over a
long period of time.
  The defendant also argued that the plaintiffs could
not show that the damage constituted a ‘‘ ‘collapse’ ’’
because the house had not collapsed, fallen down or
caved in, and it was safe to live in. The defendant
pointed again to Silva’s and Grandprè’s statements that
replacement of the plaintiffs’ foundation was not war-
ranted at that time and that the plaintiffs’ house may
never fall down. In addition, the defendant referred
to Grandprè’s statements that the plaintiffs’ basement
walls were plumb, the cracks were generally smaller
than he had seen in other residences, the home was
safe to live in, and the foundation was able to support
the load of the house above and was able to keep out
soil and water.
    In their objection to the defendant’s motion, the plain-
tiffs offered an interpretation of the policy language at
issue suggesting that the mere cracks in the basement
walls constituted a ‘‘collapse’’ as defined in the home-
owners policy. The plaintiffs argued that the damage
constituted a ‘‘caving in’’ because that phrase is defined
as to ‘‘ ‘yield’ ’’ or to ‘‘ ‘submit to pressure’ ’’ and pointed
to Grandprè’s statement that the basement walls had
yielded to the internal force of the chemical reaction
in the concrete. The plaintiffs further argued that the
word ‘‘ ‘sudden’ ’’ was ambiguous and should be con-
strued in their favor to mean ‘‘ ‘unexpected,’ ’’ and that
‘‘it is only reasonable to conclude that the chemical
reaction at work in [the plaintiffs’] walls was completely
unexpected.’’
   The trial court construed the language at issue in the
policy and concluded that, based on the facts of the
case, there was no genuine issue of material fact as to
whether the damage to the plaintiffs’ home constituted
a ‘‘ ‘collapse’ ’’ such that it would be covered under the
collapse provision of the policy. The court concluded
that the defendant met its burden of establishing that
there was no genuine issue of material fact by providing
evidence that the house had not fallen or caved in, was
safe to live in, and that the damage occurred over a
period of time. The plaintiffs argued in their opposition
that the cracking, in and of itself, constituted a ‘‘caving
in’’ because that phrase should be interpreted to mean
to ‘‘ ‘yield’ ’’ or to ‘‘ ‘submit to pressure’ ’’ and that the
term ‘‘ ‘sudden’ ’’ means ‘‘ ‘unexpected’ ’’ and that the
cracking occurred unexpectedly. The court, however,
found that there was ‘‘no evidence of any displacement,
shifting or bowing of walls. . . . There is no evidence
that any loss of strength associated with the cracking
has undermined the structural integrity of the building
or part of it such that a part of the building has actually
given way to external forces.’’ Therefore, the plaintiffs
failed to recite specific facts that contradicted those
provided by the defendant’s evidence because they did
not allege or provide any evidence that the damage to
the walls of their basement constituted more than mere
cracking. See, e.g., Brusby v. Metropolitan District,
supra, 160 Conn. App. 646. The court concluded that,
even when construing the facts in the light most favor-
able to the plaintiffs, the mere cracking in the basement
walls of the plaintiffs’ home could not support a finding
that the plaintiffs’ home suffered a ‘‘collapse’’ as defined
in the policy.
   Therefore, we conclude that the plaintiffs failed to
show that a genuine issue of material fact existed as
to whether the damage to their property constituted a
‘‘collapse’’ as covered under the insurance policy pro-
vided by the defendant. Accordingly, the trial court did
not err in rendering summary judgment in favor of the
defendant.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiffs also claim that the court erred in rendering summary
judgment in favor of the defendants on their extracontractual claims.
Because we conclude that the trial court properly granted the defendant’s
motion for summary judgment as to the breach of contract claim, the plain-
tiffs’ extracontractual claims also fail. See, e.g., Zulick v. Patrons Mutual
Ins. Co., 287 Conn. 367, 378, 949 A.2d 1084 (2008) (trial court’s rendering
of summary judgment in favor of defendant on breach of contract claim
was proper, therefore, there was no genuine issue of material fact as to
whether application of policy constituted violation of extracontractual
claims).
   2
     The plaintiffs also argue that the defendant’s interpretation of ‘‘sudden’’
as meaning ‘‘temporally abrupt’’ would render coverage illusory. Specifically,
they contend that requiring the insured to wait for a catastrophic event to
occur, such as a complete falling to the ground of their home, ‘‘defies the
reasonable expectations of the insured and serves only to render the collapse
coverage illusory.’’ We disagree that the coverage provided by the defendant
is illusory. The policy’s definition of ‘‘collapse’’ provides coverage before a
complete falling to the ground of a home, such as when ‘‘a building is in
imminent peril of falling or caving in and is not fit for its intended use.’’
(Internal quotation marks omitted.) Coverage is not rendered illusory merely
because the policy’s definition of collapse does not encompass the damage
to the plaintiffs’ basement walls.